23 Ill. App.2d 506 (1959)
163 N.E.2d 561
George Kaye, Plaintiff-Appellant,
v.
Eleanor Kremer, Louis M. Kremer and Arthur S. Bluestein, Defendants-Appellees, and I. Harvey Levinson, Defendant.
Gen. No. 47,795.
Illinois Appellate Court  First District, Third Division.
December 9, 1959.
Rehearing denied January 28, 1960.
Released for publication January 29, 1960.
George Kaye and Herbert L. Caplan, for appellant.
Arthur S. Bluestein, pro se, defendant-appellee.
Makovsky, Comerford, Giliberto, and Propp, by Eugene Propp, Attorneys for Eleanor Kremer and Louis M. Kremer, appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Orders and judgments affirmed.
Not to be published in full.